ORDER
This case came before the Court in conference on a petition for writ of certiorari filed by United States Senator John Edwards to review a December 31, 2003 decision of the State Board of Elections (the Board) wherein the Board determined that a number of voter signatures on the petitioner’s nomination papers are invalid for their noncompliance with the provisions of G.L.1956 (2003 Reenactment) § 17-14-8, thus disqualifying petitioner Edwards from appearing on the ballot in the Democratic Party’s March 2, 2004 Presidential preference primary. After consideration of the certiorari petition and the memoranda filed by counsel, we hereby direct that the following Order shall enter:
1. The petition for writ of certiorari is assigned for oral argument to the motion calendar for January 26, 2004.
2. Counsel for the parties will be limited to ten (10) minutes for the presentation of their oral argument. Five (5) minutes will be allowed for rebuttal.
Justice FLAHERTY did not participate.